Seawell, J.
We agree with the construction placed upon the deed by the trial judge.
In the construction of deeds, the Court has endeavored to follow and apply the principles adopted and promulgated in Triplett v. Williams, 149 N. C., 394, 63 S. E., 19, rather comprehensively expressed in the rule that such an instrument must be construed from “its four corners” .in order that its true intent may be given effect. Seawell v. Hall, 185 N. C., 80, 82, 116 S. E., 189. Triplett v. Williams, supra, cites with . approval 1 Jones, Real Property, section 568 : “The inclination of many courts at the present day is to regard the whole instrument without reference to its formal divisions.” With the Triplett case, supra, passed into discard many of the artificial rules and doctrines, which put the construction of deeds of conveyance in a class separate and apart from other instruments to which more liberal rules have been applied for the purpose of ascertaining their intent. Especially, the order in which its different clauses are arranged is not considered of such technical importance as to be controlling against the intent of the deed, when that could be reasonably ascertained by a consideration of the whole instrument. Jones v. Whichard, 163 N. C., 241, 79 S. E., 501. Cited with approval in the Triplett case, supra, are the following: “All parts of the deed should be given due force and effect.” Doren v. Gillum, 136 Ind., 134, 35 N. E., 1101. “Words deliberately put in a deed, and inserted there for a purpose, .are not to be lightly considered or arbitrarily thrust aside.” Mining Co. v. Becklenheimer, 102 Ind., 76, N. E., 202.
To adopt now the rule that the effect of repugnant clauses in a deed must be determined by their order of precedence — the first expression controlling — and that technical and formal expressions of conveyancing must control at any cost, would be to put the rules of construction back *682to tbe condition, which prevailed prior to Triplett v. Williams, supra; Jones v. Whichard, surpa, and other cases adopting the more liberal construction canons which put the intent uppermost. The true test is to take all of the provisions together and in the case of an apparent repugnance, to adopt that construction which is most consonant with the intent of the deed; and it cannot be questioned that this intent is not infrequently found in the later expressions of the instrument, and that they are sometimes of a character so impressive as to override the more formal technical expressions in which conveyances are sometimes couched.
In Brown v. Brown, 168 N. C., 4, 84 S. E., 25, we find the expression:
“Words deliberately put in a deed and inserted there for a distinct purpose are not to be lightly considered or arbitrarily thrust aside, the discovery of the intention of the parties being the first and main object in view; and when it is ascertained, nothing remains to be done but to execute it without excessive regard for merely technical inaccuracies or formal division of the deed.”
In the deed under consideration, inserted after the conveyance clause and description of the property, we have the following rather impressive statement:
“Now be it understood in this that the party of the first part makes this deed to his beloved wife Cora Thompson her life time at her death it is to go to Roy Plott and his wife Hattie Plott and their heirs.
“Now be it Remembered that U. J. Thompson of the first part is to hold the above land his life time.”
At this point the intention to give to Cora Thompson a life estate and to Roy Plott and his wife, Hattie Plott, the remainder in fee we think is obvious. Since U. J. Thompson predeceased his wife, Cora Thompson, we need not consider the apparent reservation of a life estate to him.
There was nothing in the opinion or dissenting opinion in Jefferson v. Jefferson, 219 N. C., 333, 13 S. E. (2d), 745, indicating a tendency to depart from the rule of construction laid down in the Triplett case, supra. Applying this rule to the construction of the deed under review, and considering it as a whole, we get the distinct impression that it is expressive of the intention of the grantor, U. J. Thompson, to give to Roy Plott and Hattie Plott, defendants in this action, a fee simple remainder following the life estates to himself and wife, and this we hold to be its legal effect.
It therefore follows, under the stipulations upon which the trial was had, that the defendants are now the owners in fee.
The judgment of the court below is
Affirmed.